Citation Nr: 1131795	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2011, the Board remanded the claim for additional development.

In March 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

During his March 2011 hearing, the Veteran's representative indicated that the issues of entitlement to an effective date prior to March 31, 2008 for a 10 percent rating for service-connected sinusitis, entitlement to a rating in excess of 10 percent for service-connected sinusitis, and entitlement to service connection for a neck disorder were also on appeal.  However, the record reflects that the Veteran was issued two Statements of the Case in July 2010 regarding these issues, and the Veteran did not submit a VA form 9 to perfect an appeal.  Additionally, during the March 2011 hearing, the Veteran's representative appeared to raise the issue of entitlement to service connection for a back disorder.  The issue of entitlement to service connection for a back disorder was denied by the RO in a February 2006, and no Notice of Disagreement was submitted regarding that issue.  Thus, the Board interprets the Veteran's representative's statements as a desire to reopen these previously denied claims.  As such, the Board refers the issues of reopening claims for entitlement to an effective date prior to March 31, 2008, for a 10 percent rating for service-connected sinusitis, entitlement to a rating in excess of 10 percent for service-connected sinusitis, entitlement to service connection for a neck disorder, and entitlement to service connection for a back disorder to the AOJ for appropriate action. 


FINDING OF FACT

A bilateral ankle disorder was not shown in service, and any current bilateral ankle disorder is unrelated to service or to a disease or injury of service origin.


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disorder have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in May 2005 and August 2005 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 post-decision letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  Private treatment records have been obtained.  A VA examination was performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran's service personnel records indicate that his military occupational specialty was Infantry Individual Fire Crewman.

The Veteran indicated on Reports of Medical History (RMH) completed in April 1971 and December 1971 that he did not experience arthritis or rheumatism; bone, joint, or other deformity; lameness; or foot trouble.  An April 1971 service medical examination report and the December 1971 service separation examination report reflect that the Veteran had normal lower extremities.

An X-ray of the left ankle completed at a private facility in June 2002 revealed no fracture, destruction, or displacement.  A right ankle X-ray completed in June 2003 revealed soft tissue swelling without acute fracture and a small heel spur.

In May 2005, L.C. remarked that the Veteran told her that he had hurt his ankles while jumping in airborne training while on active duty.  She said that the Veteran said that he went to sick call and saw a doctor.  She further stated that the Veteran had to wear ankle support devices.

In an August 2006 letter, R.G.W., M.D., stated that due to injuries the Veteran sustained many years previously, he had an ENT disorder which involved decreased hearing, a lumbosacral back condition, and ankle and foot problems.

At the Veteran's April 2007 RO hearing, the Veteran testified that he had injured his ankles while in jump school on active duty.  He indicated that service doctors never told him specifically what was wrong with his ankles.  He indicated that since his time on active duty, no doctor had actually given him a specific diagnosis of arthritis, degenerative joint disease, torn ligaments, or tendons.  He remarked that he self-administered muscle relaxers, Ibuprofen, and hot packs.

At the Veteran's March 2011 Board hearing, the Veteran recounted his experiences in jump school while on active duty.  He said that due to pain, he was on crutches for eight weeks in January 1971.  He stated that after getting out of jump school, he entered scout dog school.  Currently, his ankles bothered him.  He said that he took Aleve and Ibuprofen almost every day.  After leaving active duty, the Veteran became a police officer.

On VA examination in June 2011, the examiner recorded the Veteran's report of injuring his ankles during active duty while in jump school.  The Veteran complained of pain and swelling in his ankles.  He mentioned that prolonged walking aggravated his ankles.  The Veteran stated that his ankles rolled easily on uneven ground or if he stepped on a rock.  It was noted that the Veteran used Ace bandages for both ankles if he was active.  The examiner commented on the August 2006 letter from Dr. W..  The examiner found no obvious ankle deformity.  There was tenderness to palpation over the tip of the lateral malleolus bilaterally.  There was mild crepitus but no laxity in inversion and eversion.  An X-ray revealed no significant abnormality.  The examiner specified that there was no evidence of posttraumatic arthritis in either ankle, and there was no evidence of any significant instability.

The examiner stated that the examination and X-rays were basically normal for a 63-year-old male.  He found no evidence of a chronic ongoing condition.  There was no physical evidence or X-ray evidence of posttraumatic arthritis in either ankle.  The examiner opined that if the Veteran had previously had a significant injury to the ankle joint itself, he would have developed posttraumatic arthritis, at least to a mild or moderate degree, by this time.  The examiner stated that based on review of all of the information available, it was less likely as not that the Veteran's ankles were service connected.  The examiner remarked that back in the 1960s and 1970s, many times medical records did not get transferred with the service member when they moved from one unit to another, and a lot of them were either lost or destroyed over time; however, those records would not alter the current physical examination and X-ray findings or the examiner's opinion.

Analysis

The primary evidence of record which addresses any connection between the Veteran's current bilateral ankle symptoms and his active duty appears to come from three general sources:  the Veteran and his spouse, Dr. R.G.W., and the June 2011 VA examiner.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran or his wife has had any medical training.  As such, their statements are considered lay evidence.  They are competent to testify as to the Veteran's experiencing pain in his ankles, as that symptom is readily identifiable through casual observation.  However, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).  Here, the Veteran's and his wife's statements are contradicted by statements the Veteran made while he was on active duty.  As noted above, on an April 1971 Report of Medical History, the Veteran specifically noted that he did not have arthritis or rheumatism; bone, joint, or other deformity; lameness; or foot trouble.  Additionally, the Veteran noted on his December 1971 Report of Medical History completed in connection with his discharge physical that he did not experience arthritis or rheumatism; bone, joint, or other deformity; lameness; or foot trouble.  The Board finds these documents to be credible as they were created by the Veteran at the time of and upon the conclusion of his active duty service; thus, they are likely to present a more accurate portrayal of his health at the time than his present assertions.  Consequently, as the Veteran's and his wife's present assertions contradict what the Veteran himself indicated on his military records, the Board finds their more recent statements to not be credible and of low probative weight.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Also see Spencer v. West, 13 Vet. App. 376 (2000); Sarmiento v. Brown, 7 Vet. App. 80 (1994), overruled on other grounds by D'Amico v. West, 209 F 3d 1322 (Fed. Cir. 2000).

Turning to the medical evidence, the Board notes that in an August 2006 statement, Dr. R.G.W. opines that the Veteran currently has ankle and foot "problems" due to injuries that he sustained "many years ago."  Unfortunately, Dr. W. did not provide a specific diagnosis of a current bilateral ankle disorder.  Additionally, Dr. W.'s letter does not attribute the Veteran's ankle problems to any event from his military service.  Dr. W. does not explain what event(s) caused the Veteran's current symptoms.  Dr. W. gave no evidence to support his opinion.  For these reasons, the Board finds that Dr. W.'s opinion is of little persuasive value and outweighed by the other evidence of record.

Contrastingly, the June 2011 VA examiner specified within his report what the service treatment records did and did not show.  Within the VA examination report, the specifically discussed the Veteran's assertions, the August 2006 letter from Dr. W., and the results of his examination of the Veteran.  Nothing within the examination report appears to be contradicted by the other medical evidence of record.  The examiner also specifically supported the given opinion with details from the service treatment records and post service records.  For these reasons, the Board finds the June 2011 VA examination report credible and of greater probative weight than the statements offered by the Veteran, his wife, and Dr. R.G.W.

Further, the Board recognizes that although the Veteran has current complaints of ankle pain, the Veteran's available service medical records are negative for any pertinent diagnoses of a specific bilateral ankle disorder.  Pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is no medical evidence that Veteran has a current bilateral ankle disorder underlying his complaints of pain.  Although Dr. W. alluded in his August 2006 letter to ankle "problems," he did not provide a diagnosis of an actual bilateral ankle disorder.

Finally, the record does not indicate that the Veteran engaged in combat.  As a result, the provision of  38 U.S.C.A. §  1154 (a) or (b) (West 2002) are not applicable.

The Board does not doubt the sincerity of the Veteran's belief that he has a bilateral ankle disorder as a result of his active service.  However, as discussed above, in this particular instance, his statements have not been found to be credible and are outweighed by the June 2011 VA opinion.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a bilateral ankle disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


